THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com January 3, 2012 Mr. Patrick Gilmore Accounting Branch Chief Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: HDS International Corp. Form 10-K for fiscal year ended 12-31-2010 Filed March 29, 2011 Form 8-K filed August 17, 2011 File No. 000-53949 Dear Mr. Gilmore: Please be advised that I represent HDS International Corp. (the “Company”).The Company is in receipt of your letter dated December 22, 2011 and is in the process of preparing a response thereto which includes an amended Form 8-K.As of the date hereof, the Company is unable to complete the preparation of the amended Form 8-K, but believes that it can do so within 15 business days.Accordingly, and pursuant to my telephone conversation with Ms. Jaime John, the Company anticipates filing an amended Form 8-K within 15 business days from the date of this letter. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc:HDS International Corp.
